288 S.W.3d 831 (2009)
Wayman JOHNSON, Appellant,
v.
Norma ROZZELLE, et al. Respondents.
No. WD 69786.
Missouri Court of Appeals, Western District.
August 4, 2009.
Robert D. Gaines, Kansas City, MO, for Appellant.
John J. Hager, Kansas City, MO, for Respondent Rozzelle.
Karon D. Ramsey, Kansas City, MO for Respondent Smith.
*832 Before THOMAS H. NEWTON, C.J., VICTOR C. HOWARD, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Wayman Johnson appeals from the judgment of the circuit court in favor of Willois Smith on her petition to quiet title. We affirm. Rule 84.16(b).